Citation Nr: 0201022	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  01-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post status 
post debridement of the anterior cruciate ligament of the 
right knee with degenerative arthritis, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for status post repair 
of left Achilles rupture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from December 1974 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied increased 
ratings, in excess of 10 percent each, for postoperative 
right knee disability holding that the evidence did not show 
moderate subluxation or lateral instability of the knee,  
status, and status post repair of left Achilles rupture 
holding that marked limitation of motion was not 
demonstrated.


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of no 
more than slight impairment due to recurrent subluxation or 
instability  

2.  Arthritis of the right knee is manifested by pain with 
motion limited from zero degrees of extension to 100 degrees 
of flexion.

3.  The veteran's status post repair of left Achilles rupture 
is manifested by decreased range of motion, slightly 
decreased strength, soleus atrophy and functional impairment.  
His overall disability more closely approximates marked 
limitation of ankle motion.


CONCLUSIONS OF LAW

1.  Postoperative debridement of the anterior cruciate 
ligament of the right knee with recurrent instability is not 
more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2001).

2.  Traumatic arthritis of the right knee is 10 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5010-5003 (2001); VAOPGCPREC 9-98 (August 14, 
1998).

3.  The criteria for a 20 percent rating, but no higher, for 
status post repair of left Achilles rupture have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. Part 4, §§ 4.3, 4.40, 4.45, 4.7, 
4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the recently 
enacted Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001).  In a letter dated in March 
2001, the RO advised the veteran of the type(s) of evidence 
required to complete his application and substantiate his 
claims.  By virtue of a Statement of the Case (SOC), the RO 
has advised the veteran (and his representative) of the 
Reasons and Bases in denying his claims. 

In this case, the veteran has submitted his statements of 
symptomatology and arguments in support of his claims which 
directly addresses the applicable regulatory criteria for 
both of his service-connected conditions.  He also advised 
the RO to obtain his VA clinical records, and those records 
have been associated with the claims folder.  He was also 
afforded a VA Compensation and Pension 

examination in April 2001.  He has not advised the RO of any 
additional information or evidence which would substantiate 
his claim for an increased rating during the appeal period.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  Accordingly, the Board finds that 
no prejudice accrues to the veteran in proceeding to the 
merits of his claims at this time.

II.  Factual summary

The veteran contends that he is entitled to a rating in 
excess of 10 percent for both his status post status post 
debridement of the anterior cruciate ligament of the right 
knee with degenerative arthritis, and status post repair of 
left Achilles rupture.  According to his statements of 
record, his right knee disability is primarily manifested by 
lateral right knee pain which is exacerbated by prolonged use 
or walking on inclined surfaces.  He also manifests 
intermittent right knee swelling.  He has been prescribed a 
knee brace, Naprosyn, Feldene and ice treatment to alleviate 
his symptoms.  His left Achilles heel disability is generally 
"okay" with the exception of some decreased range of motion 
and occasional burning with stretching.  He has an inability 
to toe walk due to his disabilities.

Briefly summarized, the veteran underwent arthroscopy with 
debridement for anterior cruciate ligament avulsion in 
January 1983.  He was subsequently treated for right lateral 
patellar and behind knee pain with swelling.  He had 
occasional give-way.  He was given a post-surgical assessment 
of anterior cruciate ligament deficient right knee.  His 
treatment consisted of physical therapy, Motrin, a knee brace 
and a physical profile restricting his running to under two 
miles at his own pace.  In February 1987, he underwent repair 
of a complete rupture of the left Achilles tendon.  His post-
surgical complaints included pain with prolonged 

walking and discomfort in the left ankle.  On his separation 
examination, dated in March 1993, he voiced complaint of 
occasional right knee pain which, combined with his left 
Achilles disability, prevented him from running and standing 
on his toes for a prolonged period of time.

By means of a rating decision dated in July 1994, the RO 
granted service connection for post-operative right knee 
disability, and assigned an initial 10 percent evaluation 
under Diagnostic Code 5257.  The RO also granted service 
connection for status post left Achilles repair, and assigned 
an initial non-compensable evaluation.

The veteran's VA clinical records next reflect his April 1997 
complaint of right knee pain, mostly lateral, which was 
exacerbated by prolonged walks or climbing inclined surfaces.  
He reported intermittent right knee swelling.  His physical 
examination was negative for edema or swelling of the joints.  
He had full range of motion (ROM) of the right knee.  He was 
prescribed Naprosyn and ice therapy for his knee swelling.  
He was also instructed to wear his knee brace.  In January 
1998, an x-ray examination of the right knee revealed 
degenerative joint disease affecting the patellofemoral and 
tibiofemoral articulations without joint effusion.  His soft 
tissue was unremarkable.  An x-ray examination of the left 
ankle was negative for acute process or arthritis.  There was 
inconclusive evidence of an old non-articular avulsion 
fracture dorsally in the talus and medially in the medial 
malleolus.  A February 1998 consultation revealed right knee 
swelling, but full range of motion (FROM).  Decreased range 
of motion of the left ankle was noted at that time.

On VA Compensation and Pension examination, in February 1998, 
the veteran primarily complained of an inability to engage in 
prolonged walking.  He manifested right knee swelling which 
was alleviated by prescriptions of Feldene and Naprosyn.  On 
physical examination, he demonstrated good gait, 
coordination, and muscle strength.  He was able to walk on 
his heels, but unable to walk on his toes due to his Achilles 
tendon problem.  He had full active and passive range of 
motion of his lower extremities without the elicitation of 
pain of the right knee.  His 

right knee was absent swelling and erythema, and appeared to 
be "fairly functional."  He was given impressions of right 
knee degenerative arthritis and left Achilles tendon.

Subsequently, the veteran reported to the VA outpatient 
clinic in May 1998 with continued complaints of chronic knee 
pain and left ankle disability.  An examination of his right 
knee was negative for effusion or instability.  He had full 
range of motion.  He was positive for McMurray's sign and 
lateral joint line tenderness (LJLT).  His x-ray examination 
was interpreted as showing moderate degenerative joint 
disease.  An examination of the left ankle revealed 
approximately 3 degrees of dorsiflexion with approximately 30 
degrees of plantar flexion.  He had 4/5 strength.  He was 
given an impression of moderate degenerative joint disease of 
the right knee and status post left Achilles tendon repair.  
He was instructed to continue Motrin and conservative 
treatment.  

In a rating decision dated in August 1998, the RO continued 
the 10 percent rating for post-operative right knee 
disability, and increased the evaluation for status post left 
Achilles repair to 10 percent disabling.

The veteran's VA clinical records next reflect his May 2000 
complaint of right leg pain after a falling injury.  He 
reported difficulty with walking upstairs due to pain.  His 
physical examination was significant for tenderness of the 
lateral side of the right knee.  Otherwise, there was no 
effusion or swelling.  His collateral ligaments were intact, 
and he had a normal anterior drawer's test.  An undated 
clinical record noted right knee range of motion from 0 to 
130 degrees with lateral joint line tenderness, but no 
instability.  His left ankle revealed soleus atrophy.

On VA Compensation and Pension examination, dated in April 
2001, the veteran complained of intermittent right knee pain 
exacerbated by sitting or walking for prolonged periods of 
time.  His right knee swelled with increased usage.  His left 
Achilles tendon was generally "okay" with the exception of 
decreased range of motion and burning with stretching.  On 
physical examination, he demonstrated an 

ability to place weight on the right knee when ambulating.  
He reported knee throbbing upon 30 minutes of standing, and 
knee clicking upon walking two miles.  His right knee was 
slightly swollen, but was not tender to palpation.  He had a 
negative drawer sign, and questionably positive McMurray's 
sign.  He demonstrated 0 degrees of extension with flexion 
limited to 100 degrees due to pain.   His left ankle was 
tender to palpation in the Achilles tendon area, especially 
at the medial posterior aspect.  His plantar flexion and 
dorsiflexion were limited to 35 and 15 degrees, respectively, 
due to stiffness.  X-ray examination of the right knee was 
interpreted as showing mild degenerative changes with 
osteopenia.  Left ankle x-ray examination revealed no 
evidence of acute osseous injury, but evidence of remote 
medial malleolar fracture without acute fracture or 
dislocation.  He was given diagnoses of mild degenerative 
joint disease of the right knee with some decreased range of 
motion, and Achilles tendon rupture with decreased range of 
motion.

III.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, 

incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when 
rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2001).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

A.  Right knee

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2001).  The veteran's right knee disability has been 
evaluated as 10 percent disabling, under Diagnostic Code 
5257, for slight impairment due to recurrent subluxation or 
lateral instability.  Pursuant to that diagnostic code, 
moderate impairment due to recurrent subluxation or lateral 
instability warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  Part and parcel of the service 
connected knee disability is traumatic arthritis, which may 
be separately rated.  See VAOPGCPREC 9-98 (August 14, 1998).  
Diagnostic Code 5010-5003 provides that traumatic arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  With respect to the diagnostic codes 
for limitation of motion of the knee, Diagnostic Codes 5260 
and 5261 provide noncompensable ratings when flexion is 
limited to 60 degrees or extension is limited to 5 degrees.  
A 10 percent rating would require flexion limited to 45 
degrees or extension limited to 10 degrees and a 20 percent 
rating would require flexion limited to 30 degrees or 
extension limited to 15 degrees.  Normal range of motion of 
the knee is measured from 0 degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (2001).

In the case, the veteran primarily voices complaint of right 
knee disability manifested by lateral joint line pain and 
swelling which is exacerbated by prolonged use or walking on 
inclined surfaces.  While there is no clinical evidence of 
subluxation or lateral instability during the appeal period, 
he has been prescribed a knee brace.  Thus, the Board finds, 
by a preponderance of the evidence, that the veteran's right 
knee disability is manifested by no more than slight 
impairment due to recurrent subluxation or lateral 
instability.  Thus, a rating in excess of 10 percent under 
Diagnostic Code 5257 is not warranted.  

Turning to the question of whether a separate rating may be 
assigned on the basis of limitation of motion with functional 
impairment considered, the most recent VA examination, dated 
in April 2001, revealed right knee range of motion measured 
as 0 degrees of extension with flexion limited to 100 degrees 
due to pain.  A May 2000 clinical record noted range of 
motion from 0 to 130 degrees.  Otherwise, VA examinations in 
April 1997, February 1998 and May 1998 noted full range of 
right knee motion.  The right knee has demonstrated good 
muscle strength, coordination, and weight-bearing ability.  
The VA examiner in February 1998 provided an assessment that 
the right knee appeared to be "fairly functional."  The 
Board finds that, even with consideration of functional 
impairment during flare-ups and upon prolonged use, the 
preponderance of the evidence establishes that the veteran's 
right knee range of motion falls well short of the criteria 
necessary for even a compensable rating under either 
Diagnostic Codes 5260 or 5261.

However, the veteran voices credible complaints of constant 
right knee pain with increased pain and decreased range of 
motion upon prolonged use and/or flare-ups of disability.  
His clinical records demonstrate right knee swelling with x-
ray confirmed degenerative changes.  These findings establish 
entitlement to a 10 percent rating, separate from the 10 
percent rating under Diagnostic Code 5257, under Diagnostic 
Code 5010-5003.  VAOPGCPREC 9-98 (August 14, 1998); 38 C.F.R. 
§§ 4.40, 4.45 (2001).  

B.  Left Achilles tendon

The severity of an ankle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. 4.71a 
(2001).  The RO has currently assigned a 10 percent rating 
for status post repair of left Achilles tendon rupture under 
Diagnostic Codes 5299-5271.  This rating contemplates an 
analogous rating to moderate limitation of ankle motion under 
Diagnostic Code 5271.  See 38 C.F.R. § 4.27 (2001).  Normal 
range of motion of the ankle is measured as 0-20 degrees of 
dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2001).

In this case, the veteran has described his left Achilles 
heel disability as primarily manifested by decreased range of 
motion, burning sensation on stretching, and inability to toe 
walk.  Otherwise, he has stated his symptoms are generally 
"okay."  His VA findings confirm decreased range of motion 
of the left ankle, measured as approximately 3 degrees of 
dorsiflexion with approximately 30 degrees of plantar flexion 
in May 1998 and 15 degrees of dorsiflexion and 35 degrees of 
plantar flexion in April 2001.  He has slightly decreased 
muscle strength with soleus atrophy which is indicative of 
functional impairment due to non-use.  See 38 C.F.R. § 4.40 
(atrophy may be evidence of disuse) (2001).  With application 
of 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 4.7, 4.40 and 
4.45, the Board finds that the veteran's overall disability 
more closely approximates marked limitation of ankle motion 
left ankle.  Thus, a 20 percent rating is warranted under 
Diagnostic Code 5271.

The Board further finds, however, that the preponderance of 
the evidence is against a higher still rating for the 
veteran's status post repair of left Achilles rupture.   A 
higher rating for left ankle disability would require 
evidence of ankylosis which is not demonstrated by the 
evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2001).  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 
(27th ed. 1988) (ankylosis refers to immobility and 
consolidation of a joint due to disease, injury, or 

surgical procedure).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been applied in favor of the veteran in assigning 
the 20 percent rating, and the Board finds no further rating 
criteria applicable to the disability at hand.

In so deciding, the Board has considered the veteran's 
descriptions of his left ankle disability as both competent 
and credible.  His descriptions of left ankle disability have 
been relied upon in assigning his 20 percent rating.  The 
evidence of record, however, does not support a higher rating 
still for his left ankle disability.  He has not alleged, and 
the medical evidence does not establish, the presence of left 
ankle ankylosis.  Furthermore, the benefit of the doubt has 
been resolved in his favor.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 4.3 (2001).

C. Extra-schedular Consideration

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC Op. 6-96 (Aug. 16, 
1996).


ORDER

The veteran is entitled to a 10 percent rating for status 
post status post debridement of the anterior cruciate 
ligament of the right knee and a separate 10 percent rating 
for traumatic arthritis of the right knee.  To this extent, 
the appeal is granted, subject to regulations governing 
awards of monetary benefits.

A 20 percent rating for status post repair of Achilles tendon 
is granted, subject to regulations governing awards of 
monetary benefits.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

